Citation Nr: 0826531	
Decision Date: 08/07/08    Archive Date: 08/18/08

DOCKET NO.  04-43 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1952 to 
January 1973.  
The record indicates that he had service in the Republic of 
Vietnam.

This matter comes to the Board of Veterans' Appeals (the 
Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (the RO) 
in Jackson, Mississippi.  


FINDINGS OF FACT

1.  The veteran has been diagnosed with PTSD.

2.  The veteran is not a veteran of combat.

3.  The veteran does not have a verified stressor event.


CONCLUSION OF LAW

Entitlement to service connection for PTSD is not warranted.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2007)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran, who served as a truck driver in Vietnam, 
contends that he has memories of ambush attacks, witnessing 
many deaths, driving on mined roads and crossing mined 
bridges, and experiencing incoming rocket attacks.  

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The issue on appeal will then 
be analyzed and a decision rendered.

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA, which includes 
an enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate claims 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  See 38 U.S.C.A. §§ 5103, 
5103A (West 2002).  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issue has proceeded in accordance 
with the provisions of the law and regulations.

Standard of review

In general, after the evidence has been assembled, it is the 
Board's responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2007).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claims.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  The Board 
observes that the veteran was informed of the relevant law 
and regulations pertaining to his claim in a letter from the 
RO dated in July 2003 which informed him of the requirements 
to be met for entitlement to service connection for PTSD. 

Crucially, the veteran was informed of VA's duty to assist 
him in the development of his claim and advised of the 
provisions relating to the VCAA in the above-referenced 
letter.  Specifically, the veteran was advised in the July 
2003 letter that VA is responsible for obtaining records from 
any Federal agency, to include medical records and employment 
records.  

With respect to private treatment records, the July 2003 VCAA 
letter informed the veteran that VA would make reasonable 
efforts to obtain relevant private records.  Copies of VA 
Form 21- 4142, Authorization and Consent to Release 
Information, were included with the letters, and the veteran 
was asked to complete this release for each private 
healthcare provider so that VA could obtain these records on 
his behalf.  The veteran was asked to complete and return an 
enclosed PTSD questionnaire, which he did do in August 2003.

The July 2003 letter further emphasized: "you must give us 
enough information about the evidence so that we can request 
it from the person or agency that has them.  If the holder of 
the evidence declines to give us the records or asks for a 
fee to provide them, we will notify you of the problem.  It's 
your responsibility to make sure that we receive all 
requested records that aren't in the possession of a Federal 
department or agency" [Emphasis as in original].  

The July 2003 letter also specifically requested of the 
veteran: "Provide reports of private physicians, if any, who 
have treated you for this condition since discharge."  This 
request complies with the "give us everything you've got" 
requirement contained in 38 C.F.R. § 3.159 (b) in that the RO 
informed the veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO. 
[The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim, 
38 C.F.R. § 3.159(b)(1).]

The veteran was provided complete notice of the VCAA in the 
July 2003 letter, prior to the initial adjudication of his 
claim, which was by rating decision dated in March 2004.  
Thus the requirement of the Court's decision in Pelegrini v. 
Principi, 17 Vet. App. 412 (2004), which appears to stand for 
the proposition that VCAA notice must be sent prior to 
adjudication of an issue by the RO, was satisfied.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a claim is comprised of five 
elements, the notice requirements of section 5103(a) apply 
generally to all five elements of that claim.  Therefore, 
upon receipt of an application for a service connection 
claim, section 5103(a) and section 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

The veteran was provided specific notice of the Dingess 
decision in a June 2006 letter from the RO, which detailed 
the evidence considered in determining a disability rating, 
including "nature and symptoms of the condition; severity 
and duration of the symptoms; and impact of the condition and 
symptoms on employment."  The veteran was also advised in 
the letter as to examples of evidence that would be pertinent 
to a disability rating, such as on-going treatment records, 
recent Social Security determinations and statements from 
employers as to job performance and time lost due to service-
connected disabilities.  

With respect to effective date, the June 2006 letter 
instructed the veteran that two factors were relevant in 
determining effective dates of increased rating claims: when 
the claim was received; and when the evidence "shows a level 
of disability that supports a certain rating under the rating 
schedule or other applicable standards."  The veteran was 
also advised in the letter as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the veteran may not have 
submitted and reports of treatment while attending training 
in the Guard or Reserve.  

Accordingly, the veteran has received proper notice as to 
disability rating and effective date pursuant to the Court's 
Dingess determination. 

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claims.  
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate the present claim being decided herein. 
The RO has obtained the veteran's service treatment records 
and VA treatment reports (all of his treatment has been at VA 
medical facilities).  He was also afforded a VA examination 
for PTSD in October 2003.  The report of this examination 
reflects that the examiner reviewed the veteran's past 
medical history, recorded his current complaints, conducted 
appropriate physical examination and rendered appropriate 
diagnoses and opinions.  The RO also made unsuccessful 
attempts to verify the veteran's claimed PTSD stressors.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  The veteran was duly notified of the inability to 
obtain his service personnel and medical records, and has 
been accorded the opportunity to present evidence and 
argument in support of his claim.  He has been ably 
represented by his service organization, which provided 
argument on his behalf as recently as July 2008.  He attended 
an informal conference with a DRO.

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.  

Pertinent law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2007).  Additionally, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d) (2007).

Specific criteria to establish service connection for PTSD

According to VA regulations, entitlement to service 
connection for PTSD requires that three elements be present: 
(1) medical evidence diagnosing PTSD; (2) a link, established 
by medical evidence, between current symptomatology and the 
claimed in service stressors; and (3) combat status or 
credible supporting evidence that the claimed in-service 
stressors actually occurred.  See 38 C.F.R. § 3.304(f) 
(2007); see also Cohen v. Brown, 10 Vet. App. 128 (1997).

With regard to the third PTSD criterion, evidence of in-
service stressors, the evidence necessary to establish that 
the claimed stressor actually occurred varies depending on 
whether it can be determined that the veteran "engaged in 
combat with the enemy."  38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d) (2007). If it is determined through 
military citation or other supportive evidence that a veteran 
engaged in combat with the enemy, and the claimed stressors 
are related to combat, the veteran's lay testimony regarding 
the reported stressors must be accepted as conclusive 
evidence as to their actual occurrence and no further 
development or corroborative evidence will be necessary.  
Service department evidence that the veteran engaged in 
combat or that the veteran was awarded the Purple Heart, 
Combat Action Ribbon, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  38 
C.F.R. § 3.304(f) (2007).

Analysis

As noted above, service connection for PTSD requires that 
three elements be met: (1) medical evidence diagnosing PTSD; 
(2) a link, established by medical evidence, between current 
symptomatology and the claimed in-service stressors; and 
(3) combat status or credible supporting evidence that the 
claimed in-service stressors actually occurred.  See 38 
C.F.R. § 3.304(f) (2007).

With respect to the first element, treatment reports from the 
Gulfport VAMC show that the veteran was diagnosed with PTSD 
and had been in treatment since about May 2003.  In October 
2003 a VA psychiatrist at the Biloxi VAMC diagnosed the 
veteran with chronic PTSD.  Therefore, element (1) of 38 
C.F.R. § 3.304(f) is satisfied.


With regard to the second element, a link, established by 
medical evidence, between current symptoms of PTSD and an in-
service stressor, the treatment reports and the VA 
psychiatrist have based their diagnoses of PTSD on the 
veteran's reports of stressors in Vietnam.  The veteran's 
reported stressors included having witnessed the deaths of 
many U.S. servicemen; being fired upon by the enemy; and 
having had to give orders to his platoon to kill the enemy.  
The veteran also claimed that had received orders to kill 
civilian children if they approached too close, and he did 
give such orders on five occasions.    Thus, element (2) of 
38 C.F.R. § 3.304(f) has also been met.

Concerning the critical third element, a stressor, as was 
discussed above either combat status must be established or a 
non-combat stressor must be verified.  

The veteran has contended that incidents he witnessed 
occurred during combat, but his service record (Form DD 214) 
does not show that he received any of the usual medals that 
denote involvement in combat.  Moreover, his MOS was truck 
driver, which is not indicative of exposure to combat.  The 
Board accordingly finds that the veteran was not a veteran of 
combat.   

Inasmuch as status as a combat veteran has not been 
established, the veteran's lay testimony alone is not enough 
to establish the occurrence of the alleged stressors.  See 
Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the 
record must contain service records or other credible 
evidence which supports the veteran's testimony.  See Doran 
v. Brown, 
6 Vet. App. 283, 289 (1994).  

In his August 2003 stressor statement, the veteran listed two 
stressor events: (1) an ambush on Highway One during 1966 in 
Chu Lai, Vietnam; and (2) experiencing incoming rockets at 
Danang, Vietnam.  However, he stated that he was unable to 
remember dates of the events.  

In Pentecost v. Principi, 16 Vet. App. 124 (2002), the Court 
reversed the Board's denial of a claim for service connection 
for PTSD on the basis of an unconfirmed in-service stressor, 
where the claimant in that case had submitted evidence that 
his unit was subjected to rocket attacks. The Court pointed 
out that corroboration of every detail of a stressor under 
such circumstances, such as the veteran's own personal 
involvement, is not necessary.   In this case, the RO 
attempted to verify the veteran's two claimed stressors with 
the Marine Corps Headquarters, but in a December 2003 reply 
was informed that the information provided was too lacking in 
necessary details to allow for a meaningful search, no 
specific dates, etc.

At a March 2005 informal conference at the RO with a Decision 
Review Officer, the veteran was unable to remember any 
additional information regarding those stressors in order for 
the RO to make another attempt to verify the stressors.  
The veteran and his representative indicated that he was 
going to try to provide more detailed stressor information.  
However, no further information relating to the veteran's 
claimed stressors has been received.  

The Board notes that, while the veteran's reports of stressor 
incidents can be sufficient for purposes of diagnosing PTSD, 
they are not evidence that the claimed stressor did in fact 
occur.  A medical opinion diagnosing PTSD does not suffice to 
verify the occurrence of the claimed in-service stressors.  
See Moreau v. Brown, 
9 Vet. App. 389, 395-396 (1996); Swann v. Brown, 5 Vet. App. 
229, 233 (1993) [generally observing that an opinion premised 
upon an unsubstantiated account is of no probative value, and 
does not serve to verify the occurrences described].  

In short, the veteran's claimed stressors have not been 
verified.   A number of the claimed stressors, such as seeing 
dead bodies at unspecified times and places, are incapable of 
corroboration.  The two relatively more detailed stressors 
(inasmuch as places are identified) are, as discussed above 
also incapable of verification because of the veteran's lack 
of more specific detail.

The law states that inasmuch as the claimed stressors were 
not combat related, his testimony alone will not suffice to 
verify a claimed stressor incident.  Therefore, the Board 
finds that the preponderance of the evidence is against the 
claim.  
The claim of entitlement to service connection for PTSD is 
therefore denied.



ORDER

Service connection for PTSD is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


